DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
‘storage device’ in claim(s) 2; 
‘image capture device’ in claim(s) 2, 11 and 13-14;
‘computing device’ in claim(s) 11 and 15-16;
‘measurement module’ in claim(s) 15, 18, and 20;
‘body composition assessment module’ in claim(s) 16-18 and 20;
‘image capture apparatus’ in claim(s) 18; and
‘output device’ in claim(s) 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 2, 4-7, 11, 15-16, and 18-19 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 2, the term ‘rear/posterior angle.’ should be amended to recite ‘rear/posterior angle[[.]]’ . 
In claim(s) 2, the terms ‘the front/anterior angle’ and ‘the rear/posterior angle’ should be amended to recite ‘a a 
In claim(s) 4, the term ‘estimating the body volume’ should be amended to recite ‘the estimating of the body volume’. 
In claim(s) 5, the term ‘series’ should be amended to recite ‘plurality 
In claim(s) 7, the phrase ‘obtaining the image’ should be amended to recite ‘the obtaining of the image’. 
In view of claim(s) 15 reciting ‘a plurality of anatomical landmarks’ the term ‘anatomical landmarks’ in claim(s) 11 should be amended to recite ‘a plurality of anatomical landmarks’ where then the term in claim(s) 15 should be amended to recite ‘the [[a]] plurality of anatomical landmarks. 
In claim(s) 11, the terms ‘the linear distance’ and ‘the digital images’ should be amended to recite ‘a 
In claim(s) 16, the term ‘the density’ should be amended to recite ‘a 
In claim(s) 18, the term ‘the body composition’ should be amended to recite ‘a 
In claim(s) 19, the term ‘image capture device’ should be amended to recite ‘image capture apparatus’. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10, 15, and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim(s) 1, 3, 5-6, 15, and 18, it is not clear whether the terms in parentheses are meant to be part of the claimed invention.  Examiner suggests amending the identified claim(s) to delete both the parentheses and the terms therein and interprets the claim(s) as such.  By way of contrast and for clarity of record, the acronyms in parentheses of claim(s) 5 and 10 are definite and constitute only a stylistic formatting of a claim term.  
Claim(s) 2-10 and 19-20 is/are rejected due to its/their dependence on claim(s) 1 and 18 respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites 
1. A method of deriving body composition of an individual, the method comprising:
 obtaining an image of the individual;
measuring a cross-sectional diameter (linear distance) at a plurality of anatomical landmarks on the image of the individual;
estimating a body volume of the individual;
and estimating a body composition of the individual using the estimated body volume.

The recitation of a method comprising obtaining an image, measuring a diameter on the image, estimating a volume, and then estimating a body composition therefrom encompasses performance of the limitation in the mind but for the  recitation of mere extrasolutionary activity (i.e., data gathering) (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘measuring’ a diameter on an image, ‘estimating’ a body volume, and then ‘estimating’ a body composition therefrom encompasses a clinician reviewing a picture of a patient, (mentally) measuring the dimensions of the patient, and then (mentally) estimating a patient’s body volume and consequent composition.    If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the first part of step 2A of the Mayo framework as set forth in the 2019 PEG. 
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering —without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of image acquisition, or a sufficiently particular form of computing componentry).  Independent claim(s) 11 and 18 encounter the same issues as claim 18 mutatis mutandis. Dependent claim(s) 2, 7, 10, 13-14, and 19-20 encounter the same issues as their respective independent claims from which they depend in that they encompass insignificant extrasolutionary activity which is not adequately tied to a particular application and/or are otherwise mere generic computing elements. Dependent claim(s) 3-6, 8-9, 12, and 15-17 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration. Accordingly, claims 1-20 are not integrated into a practical application under the second part of step 2A of the Mayo framework.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering) cannot amount to significantly more than an abstract idea.  For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering, MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a)

	Accordingly, the extrasolutionary activity of image acquisition, as presently limited, cannot provide significantly more than the identified abstract idea.  The additional elements of the claim(s) as limited cannot provide an inventive concept.  The claim(s) are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferrantelli (US 20190347817 A1).

For claim 1, Ferrantelli teaches A method of deriving body composition of an individual, the method comprising:
 obtaining an image of the individual; [¶43]
measuring a cross-sectional diameter (linear distance) at a plurality of anatomical landmarks on the image of the individual; [Figs. 12-14 and 17-20]
estimating a body volume of the individual; [volume per ¶45, ¶¶58-59]
and estimating a body composition of the individual using the estimated body volume. [most summarily ¶¶60-62; detail throughout ¶¶135-142]

For claim 2, Ferrantelli teaches The method of claim 1, wherein obtaining the image comprises at least one of:
 capturing a digital image of the individual, capturing a profile image from the front/anterior angle or the rear/posterior angle. capturing the image of the individual using a mobile, handheld communication device, or receiving the image from a storage device, an image capture device, or a camera. [Figs. 12-14, Figs. 17-20, Figs. 25-28]

For claim 3, Ferrantelli teaches The method of claim 1, wherein the plurality of anatomical landmarks comprises at least one of the hips, the waist, or the shoulders, [all of hips, waist, and shoulders are in Figs. 12-14, Figs. 17-20, Figs. 25-28] and wherein measuring the cross-sectional diameter (linear distance) at the plurality of anatomical landmarks comprises at least one of using an automated image analysis program [machine learning of ¶145 et seq.], or adjusting for standing height.

For claim 4, Ferrantelli teaches The method of claim 1, wherein estimating the body volume of the individual comprises at least one of using a mathematical equation [¶¶58-59], or using known anatomical ratio relationships. 

For claim 5, Ferrantelli teaches The method of claim 1, wherein the image is a two-dimensional (2D) digital image, [verbatim per ¶54] and wherein estimating the body volume of the individual comprises measuring the cross-sectional diameter (linear distance) at the series of anatomical landmarks and standing height from the 2D digital image [¶¶58-59 detailing that fist linear measurements of subject (including height per ¶50) are used to determine volume], and accounting for age, sex, race/ethnicity, weight, and height. [¶155 where age, sex, weight are disclosed verbatim and body type constitute(s), under BRI, a form of ‘race/ethnicity’ consideration]

For claim 6, Ferrantelli teaches The method of claim 1, wherein estimating the body composition comprises at least one of:
 estimating fat mass and fat-free mass, estimating the body density of the individual from the estimated body volume and a weight of the individual, estimating relative adiposity (percentage fat mass, percentage fat) using a relation that directly relates percentage fat to body density, or estimating the body composition of the individual comprises estimating body volume from the age, sex, race/ethnicity, height, weight, and digital image measurements, and then calculating body composition, wherein the digital image measurements comprise adjusted hips, waist, and shoulders diameters. [¶140, ¶165 with patient information context in view of ¶155]. 

For claim 7, Ferrantelli teaches The method of claim 1, wherein obtaining the image comprises capturing a two- dimensional image of the individual from a front view or from a rear view. [Figs. 12-14, Figs. 17-20, Figs. 25-28]

For claim 11, Ferrantelli teaches A system of deriving body composition of an individual, the system comprising:
 an image capture device; [¶43]
and a computing device configured to receive images of the individual, analyze the linear distance related to anatomical landmarks from the digital images to obtain linear measurements [Figs. 14 and 17-20], estimate the body volume of the individual using the linear measurements [¶45, ¶¶58-59], and estimate body composition of the individual based at least in part upon the estimated volume. [most summarily ¶¶60-62; detail throughout ¶¶135-142]

For claim 12, Ferrantelli teaches The system of claim 11, wherein the linear distance is in units of pixels. [¶¶50-51]

For claim 13, Ferrantelli teaches The system of claim 11, wherein the image capture device is comprised within a mobile, handheld communication device [12], wherein the mobile, handheld communication device on one side has a screen capable of displaying a front/anterior image of the individual being viewed with a camera or the image capture device on an opposite side. [Fig. 1, ¶64]

For claim 14, Ferrantelli teaches The system of claim 11, wherein the system is embodied by the image capture device that further compromises image capturing apparatus, or wherein the system is embodied by a mobile, handheld communication device. [Fig. 1, ¶64]

For claim 15, Ferrantelli teaches The system of claim 11, wherein the computing device comprises a measurement module configured to estimate the body volume of the individual by measuring the cross-sectional diameter (linear distance) at a plurality of anatomical landmarks and standing height from the 2D digital image [¶¶54-59], and accounting for age, sex, race/ethnicity, weight, and height, wherein the plurality of anatomical landmarks comprises the hip, the waist, and the shoulder. [¶155, Figs. 12-14, 17-20]

For claim 18, Ferrantelli teaches A system comprising:
 an image capture apparatus [12] to receive an image of an individual; [¶64]
a landmark identifier module; [Figs. 12-14; ¶¶70]
a measurement module to estimate the body volume of the individual by measuring the cross-sectional diameter (linear distance) at a plurality of anatomical landmarks; [Figs. 12-14 and 17-20]
and a body composition assessment module to estimate the body composition of the individual based in part upon the estimated volume. [most summarily ¶¶60-62; detail throughout ¶¶135-142]

For claim 19, Ferrantelli teaches The system of claim 18, wherein the image capture apparatus comprises a mobile, handheld communication device [12], which on one side has a screen capable of displaying a front/anterior image of the individual being viewed with a camera or image capture device on an opposite side. [¶64]

For claim 20, Ferrantelli teaches The system of claim 18, further comprising:
 a memory that stores the landmark identifier module, the measurement module, and the body composition assessment module; [¶¶152-153]
and an output device that outputs the estimated body composition of the individual. [Fig. 19; ¶60] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrantelli in view of Allison (US 20130261470 A1).
For claim(s) 8-9, Ferrantelli fails to teach obtaining the body mass and determining the body density. 
Allison teaches a visual body composition determining method [abstract] including obtaining a body mass of the individual [¶44] and determining a body density of the individual [¶¶44-45]; further comprising converting the body density to a percentage body fat [¶¶44-45]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the body fat percentage determination of Ferrantelli to incorporate the body mass obtaining and body density determination of Allison in order to aid in body fat percentage determination. As motivated by Allison ¶46 and ¶51. 

For claim(s) 16-17, Ferrantelli teaches a body composition assessment module [¶¶140-141].  Ferrantelli fails to teach the module estimating composition by estimating the density from the volume and body weight of the individual.  Allison teaches a body composition assessment module [abstract] which estimates the body composition of an individual by estimating the density from the volume and body weight [¶¶44-45] to then determine body fat percentage therefrom [¶¶44-45]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the body composition assessment module of Ferrantelli to incorporate the density calculation to determine body fat percentage operation of Allison in order to aid in body fat percentage determination. As motivated by Allison ¶46 and ¶51.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791